±w tux. raw-s oqukt gv* ou.i/wi mul m^fvjLS
 ®WVti<fc TMAVWftt 'uJ <FLfl KZtfN <^f I0 CKf a Qr£3•"/




DJfC WDOX5CQW 0^_fgr (l^-p i^nn( .u^sf-'




rows -mmt fw,v FUt y ffl^fT m^ ivmv^Ww»vrj


                              1_
 MfCItm




<jjew( on oownoK Of Tv*e cijJtfc.   _
   EMVJQUA30 ^-e/^Af-yuT', xMlr;,4h°l F^rf 44-Jfcm




/^^(^xrqVlfK ri^/ft/i VW?\f, 1%Z3) CeNJSWCLUUtftf




                HldMlK                      l ' ^ r I •'—»-*——



                                            SMI
                                        0




                                IK
                         3
 -is^va'F^n'mef wfrffiMEsute.j msr<s£)\\w.g-'
            jbm. vkMXxs Twm\Q&ui^^rwt\MA.<xi>M,.r.-
  W¥^]M \ • rtusmiv rsryftr * w w                                               ww& ,i5&^
                Khtmiu,t*ti vwA/vHicirv) ortwn-*iAi,\,MAAr-<s£>-
       uvea, crvil Y ao-aTvvftns? ^rxfo^fo^isfrv




  .•""•"v   v   /"i   .   i   .   -i_   i-t   A   \   f~l —t "7—I jf.   k   .     y""v




ewwi/tuf totf. im )_v2j££.rt/r,m kmc wocesa. tux
                                             AFFIDAVIT-




My name is Ms. Amber Maries Guarnelo I am over 18 years of age and.I swear my statement
is true under penalty of perjury.                                    ""•-••. r:';;; '•'•• '>"?v .'.•

I was not found about one month pregnant on February 24 or 27 2010, as I've stated in my
prior statement the police report that I've read the events are false.

I found out I was about one month pregnant was on February 14, 2010 when at the hospital.
I was not found pregnant on February 24 or 27,. 2010 at Ben Taub.
Mr. Garcia, Ms. Holly Johnson and Galveston Assistant District Attorney who harassed and
threaten me. Ms. Rebecca Russell,. Mr. Brandon Sims and the District Attorney that prosecuted.
Thomas Florence all knew I was no found pregnant on February 26 or 27, 2010
at Ben Taub , but February 14, 2010. The District Attorney's peoples were mad I refuse to lie
for them on Thomas Florence and refuse to come to court on my own.

Ms. Holly Johnson came back to my house on January,19, 2011 to get my DNA after she had
obtained Thomas and my baby's DNA on January 4, 2011.•.,
I refuse to open the door for her to give her my DNA. She called my mother on the phone at
work and told her I wouldn't open the door. Ms. Johnson told me if didn't open the door and
give it to her she would have CPS take my child. Mr. Johnson, Mr. Garcia and the D.A. all knew
that my child was born on October 22, 2010 by my mother. I did not call them as they stated
and toid them ! had my baby.

I'm not a victim and I'm not a complaining witness on Thomas Florence as they stated.
I was told by the owner of the Children Center to color for the video in a coloring book. When
we go in her and Ms. H. Johnson kept bugging me, but I kept refusing until they got on my
nerves, teliing me what I need to say and do. This video was done after I had my-baby not
before.
Thomas wife kept harassing my mother by phone and told us when my baby is born she was
bringing her and Thomas daughter down to Galveston to give DNA. This was right before
Thomas was setup by his wife to be arrested. I toid him his wife was no good and was talking
to Mr. Garcia and them. He did not believe me until it was days after when he was arrested.

I ask that my affidavit be given to the.Courts and reviewed.

Thanks,




                                                                                         •Mnaffrm   nfti.ftl..


                                                                                 REYNALD0 MARTINEZ
                                                                                 My Commission Expires
                                                                                  November 12, 2017

                                                                                 ^=3^3




                                                                                   J3£